DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating 
    obviousness or nonobviousness.

Claims 1-14 and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Gallotto et al. US 2017/0105903 in view of Chang US 4,101,673 in view of Mentink et al. US 5,412,127. 
Regarding claim 1, Gallotto discloses a device comprising one or more chambers (chamber 222 and inlet chamber 214 of 200) (Fig. 3A, [0102]). Gallotto discloses that an immobilized lipase is in one of the one or more chambers (chamber 222) ([0119]). 
Gallotto discloses that the device comprises an inlet (212) fluidly connected to one of the one or more chambers (222, 214), wherein the inlet (212) is configured to receive nutritional formula into the one of the one or more chambers and an outlet (230) through which nutritional formula is configured to flow after passing through the one or more chamber ([0101], [0102], [0107], [0111]).  
Claim 1 differs from Gallotto in the recitation that the device comprises a phytosterol processing excipient contained within one of the one or more chambers, wherein the phytosterol processing excipient is configured to remove or convert at least a portion of phytosterols in the nutritional formula.
Chang discloses purifying nutritive oils used in parenteral emulsions (col 1, lines 63-68) by removing plant sterols (col. 10, lines 19-30) in order to improve the parenterally administrable emulsions (abstract). Chang discloses that excessive amounts of plant sterols in an oil and water emulsion can cause adverse physiological effects when the emulsion is used for intravenous feeding (col. 10, lines 19-30). 
Mentink discloses removing phytosterols from a nutritional substance using cyclodextrin (‘127 Example IX, X). 
It would have been obvious to one of ordinary skill in the art to modify Gallotto such that the device comprises a phytosterol processing excipient (cyclodextrin) contained within one of the one or more chambers, wherein the phytosterol processing excipient (cyclodextrin) is configured to remove at least a portion of phytosterols in the nutritional formula, since Gallotto already teaches treating nutritional formula with the device to improve the nutritional formula and since Chang discloses that excessive amounts of plant sterols in an oil and water emulsion can cause adverse physiological effects when the emulsion is used for intravenous feeding and that removing phytosterols improves parenterally administrable emulsions and since Mentink shows cyclodextrin is commonly used to remove phytosterols from a nutritional substance. It has been held that the use of known techniques to improve similar products in the same way supports a conclusion of obviousness (MPEP 2144.07). 
Regarding claim 2, Gallotto in view of Chang in view of Mentink discloses the one or more chambers comprises at least two chambers, and wherein the at least two chambers are fluidly connected to one another (chamber 222 and inlet chamber 214) (‘903, Fig. 3A, [0102]).
Regarding claim 3, Gallotto in view of Chang in view of Mentink discloses that the immobilized lipase is contained within a first (chamber 222) (‘903, [0119]) of the at least two chambers. Regarding the phytosterol processing excipient being contained within a second of the at least two chambers, it would have been obvious to one of ordinary skill in the art to provide the phytosterol processing excipient in a second chamber of the two chambers (inlet chamber 214) in order to separately treat the nutritional formula with the phytosterol processing excipient, since there are a finite number of chambers in which the phytosterol processing excipient can be placed and it would have been obvious to one of ordinary skill in the art to try and place the phytosterol processing excipient in a different chamber as the immobilized lipase.
Regarding claim 4, Gallotto in view of Chang in view of Mentink discloses the device further comprises a third chamber (outlet chamber 228) fluidly connected to the second chamber (inlet chamber 214) (fluid can flow from inlet chamber 214 to outlet chamber 228 and therefore they are fluidly connected) (‘903, [0102]).
Regarding claim 5, Gallotto in view of Chang in view of Mentink discloses that the phytosterol processing excipient is a cyclodextrin (‘127 Example IX, X).
Regarding claim 6, Gallotto in view of Chang in view of Mentink discloses that the immobilized lipase is contained within a first (chamber 222) (‘903, [0119]) of the at least two chambers. Regarding the phytosterol processing excipient also being contained within the first chamber of the at least two chambers, it would have been obvious to one of ordinary skill in the art to provide the phytosterol processing excipient in the first chamber of the two chambers (inlet chamber 214) in order to treat the nutritional formula with the phytosterol processing excipient, since there are a finite number of chambers in which the phytosterol processing excipient can be placed and it would have been obvious to one of ordinary skill in the art to try and place the phytosterol processing excipient in the same chamber as the immobilized lipase.
Regarding claim 7, Gallotto in view of Chang in view of Mentink discloses that the one or more chambers comprises a first chamber (222) and a second chamber (inlet chamber 214) and the immobilized lipase is contained with the first chamber (222) and the second chamber (inlet chamber 214) is a phytosterol collection reservoir (nutritional formula containing phytosterol can collect in inlet chamber 214). Regarding the phytosterol processing excipient also being contained within the first chamber of the at least two chambers, it would have been obvious to one of ordinary skill in the art to provide the phytosterol processing excipient in the first chamber of the two chambers (inlet chamber 214) in order to treat the nutritional formula with the phytosterol processing excipient, since there are a finite number of chambers in which the phytosterol processing excipient can be placed and it would have been obvious to one of ordinary skill in the art to try and place the phytosterol processing excipient in the same chamber as the immobilized lipase (MPEP 2143.I.E).
Regarding claim 8, Gallotto in view of Chang in view of Mentink discloses that the device further comprises a connector (270) coupled to the outlet (230) (‘903, Fig. 1), wherein the connector (270) is configured to connect the outlet (230) to an enteral feeding attachment (enteral feeding tube 124) (‘903, [0111], [0112]).
Regarding claim 9, Gallotto discloses a device comprising a first chamber (222) configured to fluidly connect to a source of nutritional formula, a second chamber (inlet chamber 214) fluidly connected to the first chamber (222), immobilized lipase contained within the first chamber (222) and positioned within a flow path along which the nutritional formula flows when received within the first chamber ([0119]). 
Claim 9 differs from Gallotto in the recitation that a phytosterol processing excipient is contained within the second chamber and positioned within a flow path along which the nutritional formula flows when received in the second chamber, wherein the phytosterol processing excipient is configured to remove or convert at least a portion of phytosterols in the nutritional formula.
Chang discloses purifying nutritive oils used in parenteral emulsions (col 1, lines 63-68) by removing plant sterols (col. 10, lines 19-30) in order to improve the parenterally administrable emulsions (abstract). Chang discloses that excessive amounts of plant sterols in an oil and water emulsion can cause adverse physiological effects when the emulsion is used for intravenous feeding (col. 10, lines 19-30). 
Mentink discloses removing phytosterols from a nutritional substance using cyclodextrin (‘127 Example IX, X). 
It would have been obvious to one of ordinary skill in the art to modify Gallotto such that the device comprises a phytosterol processing excipient (cyclodextrin) within the second chamber and positioned within a flow path along which the nutritional formula flows when received in the second chamber, wherein the phytosterol processing excipient (cyclodextrin) is configured to remove at least a portion of phytosterols in the nutritional formula, since Gallotto already teaches treating nutritional formula with the device to improve the nutritional formula and since Chang discloses that excessive amounts of plant sterols in an oil and water emulsion can cause adverse physiological effects when the emulsion is used for intravenous feeding and that removing phytosterols improves parenterally administrable emulsions and since Mentink shows cyclodextrin is commonly used to remove phytosterols from a nutritional substance. It has been held that the use of known techniques to improve similar products in the same way supports a conclusion of obviousness. 
Regarding claim 10, Gallotto in view of Chang in view of Mentink discloses that the outlet (270) is configured to be connected to an enteral feeding attachment (tube 124) (‘930, [0111], 0112], Fig. 1, 3A)
Regarding claim 11, Gallotto in view of Chang in view of Mentink discloses that the device further comprises a third chamber (outlet chamber 228) (‘930, Fig. 3A, [0101], [0102]).
Regarding claim 12, Gallotto in view of Chang in view of Mentink discloses that the phytosterol processing excipient is a cyclodextrin (‘127 Example IX, X).
Regarding claim 13, claim 13 is rejected for the same reasons given for claim 1 and 6.
Regarding claim 14, claim 14 is rejected for the same reasons given for claim 5.
Regarding claim 16, claim 16 is rejected for the same reason given for claim 1 and 6.
Regarding claim 17, Gallotto in view of Chang in view of Mentink discloses that the device further comprises an enteral feeding attachment (enteral tube 124) fluidly connected to the chamber (222) via one or more connectors (connector 270, connector of tube 124) (‘903, [0111], [0112]).
Regarding claim 18, Gallotto in view of Chang in view of Mentink discloses that the chamber (222) is a first chamber and the device further comprises a second chamber (inlet chamber 214) fluidly connected to the first chamber (222) (‘903, [0101], [0102], Fig.3A).
Regarding claim 19, Gallotto in view of Chang in view of Mentink discloses that the second chamber (inlet chamber 214) is a phytosterol collection reservoir (nutritional formula containing phytosterol can collect in inlet chamber 214) (‘903, [0101], [0102], Fig.3A).
Regarding claim 20, claim 20 is rejected for the same reasons given above as for claim 3.
Response to Arguments
Applicant’s arguments, filed 07/15/2022 with respect to the claims have been fully considered, however Chang and Mentink have been relied upon to teach the newly required limitations. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHLEY AXTELL whose telephone number is (571)270-0316. The examiner can normally be reached M-F 9:00- 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ERIK KASHNIKOW can be reached on 571-270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/A.A/
Ashley AxtellExaminer, Art Unit 1792                                                                                                                                                                                                        
/ERIK KASHNIKOW/Supervisory Patent Examiner, Art Unit 1792